DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the references contained in the accompanying 892 or those references listed in Applicants’ IDSs alone or in combination teach or disclose the highlighted limitations below.
1. A system for visualizing call routing data associated with a toll-free identifier, the system comprising:

a client interface adapted to transmit a command to at least one server upon which executes software code providing a toll-free telecommunications management platform the toll-free telecommunication platform being in communication with a database upon which is stored call routing data; and

a parsing tool associated with the client interface, wherein the parsing tool receives call routing data associated with a toll-free telecommunications number in response to a query of the database and wherein the parsing tool parses the call routing data to display the call routing data associated with the toll-free telecommunications number in tree format on the client interface.



a client interface adapted to transmit a command selected from an API to at least one server upon which executes software code providing a toll-free telecommunications management platform the toll-free telecommunication platform being in communication with a database upon which is stored call routing data; and

a parsing tool associated with the client interface, wherein the parsing tool receives call routing data associated with a toll-free telecommunications number in response to a query of the database and wherein the parsing tool is adapted to convert the received call routing data from a proprietary format into a JavaScript Object Notation (JSON) record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
01Jan2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652